Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered April 2, 1990, convicting defendant, upon a plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him to a term of 6 years to life, unanimously affirmed.
Defendant did not move prior to the imposition of sentence to withdraw his plea, and therefore has not preserved for appellate review as a matter of law his challenge to the sufficiency of the plea allocution People v Pellegrino, 60 NY2d 636). Nor is reversal warranted in the interest of justice. The record amply demonstrates the sufficiency of the plea allocution, and defendant’s knowing, intelligent and voluntary entry of his guilty plea People v Harris, 61 NY2d 9, 16-17).
Defendant pleaded guilty with the understanding he would receive the sentence which was actually imposed. Under the circumstances of this case, defendant has no basis to complain that his sentence was excessive People v Guerrero, 155 AD2d 262, lv denied 75 NY2d 868). Concur—Sullivan, J. P., Wallach, Kupferman and Kassal, JJ.